Citation Nr: 0801592	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for thoracolumbar strain.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome, right wrist.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Marine Corps League



WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to August 
2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).  Subsequently, the veteran 
moved, and original VA jurisdiction was transferred to the RO 
in Detroit, Michigan.

The veteran filed numerous claims for service connection in 
May 2005, while he was still on active duty.  He was 
discharged from service on August 12, 2005.

In its September 2005 rating decision, the Winston-Salem RO: 
(1) granted service connection for thoracolumbar strain, and 
assigned a 10 percent rating, effective August 13, 2005; (2) 
granted service connection for PTSD, and assigned a 30 
percent rating, effective August 13, 2005; (3) granted 
service connection for carpal tunnel syndrome, right wrist, 
and assigned a 10 percent rating, effective August 13, 2005; 
(4) denied service connection for bilateral pes planus; and 
(5) denied service connection for migraine headaches.

Because the veteran's claims were received within one year 
from his date of discharge from service, the effective date 
of his awards for disability compensation was August 13, 
2005, the day following his date of discharge.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2007); see also Wright 
v. Gober, 10 Vet. App. 343, 346-48 (1997).  The veteran 
perfected his appeal as to the disability ratings assigned 
for thoracolumbar strain, PTSD, and carpal tunnel syndrome, 
right wrist, as well as to the denials of service connection 
for bilateral pes planus and migraine headaches.

The Board notes that, in a March 2007 rating decision, the 
Detroit RO granted service connection for migraine headaches, 
and assigned a 10 percent rating, effective August 13, 2005.  
The veteran has not appealed this March 2007 rating decision; 
therefore, the Board does not have jurisdiction over the 
issue of migraine headaches at this time.

The record raises claims of entitlement to service connection 
for carpal tunnel syndrome (left wrist) and neck strain.  See 
Statement from Representative, May 2007.  However, these 
additional claims have not been adjudicated by the RO.  
Therefore, they are referred to the RO for appropriate 
development and consideration.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

The issues of entitlement to a higher initial disability 
rating for PTSD; entitlement to a higher initial disability 
rating for carpal tunnel syndrome, right wrist; and 
entitlement to service connection for bilateral pes planus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.







FINDINGS OF FACT

1.  For the time period prior to February 2, 2007, the record 
demonstrates that the veteran's thoracolumbar strain was 
manifested by the following range of motion for the 
thoracolumbar spine: 90 degrees of flexion, 25 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
20 degrees of right and left lateral rotation; the combined 
range of motion amounted to 195 degrees for the thoracolumbar 
spine.

2.  For the time period beginning on February 2, 2007, the 
record demonstrates that the veteran's thoracolumbar strain 
is manifested by the following range of motion for the 
thoracolumbar spine: 55 degrees of flexion, 15 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
20 degrees of right and left lateral rotation; the combined 
range of motion amounts to 150 degrees for the thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for thoracolumbar strain for the period from August 
13, 2005 to February 2, 2007, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

2.  The criteria for an initial rating of 20 percent for 
thoracolumbar strain for the period beginning on February 2, 
2007, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

In this case, the veteran was provided VCAA notice in 
September 2006, after the initial adjudication of his claims 
in the September 2005 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these types of 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure that the veteran 
receives or since has received VA content-complying notice 
such that he is not prejudiced.  The Court more recently 
addressed what must occur when there are these types of 
timing errors in provision of the VCAA notice, to avoid 
unduly prejudicing the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In the current case, the RO 
readjudicated the veteran's claims and sent him a 
Supplemental Statement of the Case in March 2007, following 
the VCAA notice compliance action in September 2006.  He was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
January 2007 and May 2007.  Therefore, there is no prejudice 
to the veteran because his claims were readjudicated by the 
RO after appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  This statement 
satisfies the fourth "element" of the notice requirement, in 
that it informed the veteran that he could submit any and all 
evidence which was pertinent to his claims, and not merely 
that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
March 2006, September 2006, March 2007, and May 2007, 
including as it relates to the downstream disability rating 
and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, QTC 
examination records, VA medical records, VA examination 
reports, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - this 
practice is known as "staged ratings."  See id. at 126.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Specific rating criteria

The veteran's thoracolumbar strain is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2007).

Diagnostic Code 5237 is governed by the General Rating 
Formula for Diseases and Injuries of the Spine, set forth in 
38 C.F.R. § 4.71a, which provides that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of injury or disease, the following levels of 
disability may be applied:

100 percent - Unfavorable ankylosis of the entire spine.

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.

40 percent - Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.

20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Analysis

Initial evaluation prior to February 2, 2007

After a review of the medical evidence, the Board finds that 
the veteran's thoracolumbar strain does not warrant an 
initial evaluation in excess of 10 percent for the time 
period prior to February 2, 2007.

The veteran was afforded a QTC examination in June 2005.  On 
examination, his disability was manifested by the following 
range of motion for the thoracolumbar spine: 90 degrees of 
flexion, 25 degrees of extension, 20 degrees of right and 
left lateral flexion, and 20 degrees of right and left 
lateral rotation; this resulted in a combined range of motion 
of 195 degrees for the thoracolumbar spine.  The examiner 
noted that the veteran expressed no complaints of radiating 
pain on movement, and there was no muscle spasm, tenderness, 
or ankylosis.

In March 2006, the veteran received a private examination for 
his lower back.  The report of this examination lists 
"subluxation" as the cause of his low back pain, but the 
report contains no probative evidence related to the 
increased rating claim at issue.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's 
thoracolumbar strain is not warranted for the time period 
prior to February 2, 2007.  In order to warrant an evaluation 
in excess of 10 percent under Diagnostic Code 5237, the 
evidence must show that the veteran's thoracolumbar strain  
is characterized by at least one of the following: forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  The medical 
evidence above does not indicate that the veteran's 
disability is productive of any such conditions.

With regard to Note (1) above, the June 2005 QTC examiner 
determined that there were no bladder, bowel, or erectile 
dysfunctions.  Based on this evidence, the Board finds that 
the veteran had no neurological abnormalities prior to 
February 2, 2007 that should be rated separately under Note 
(1) of Diagnostic Code 5237.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's 
thoracolumbar strain (prior to February 2, 2007) based on 
functional loss due to pain, weakness, and flare-ups.  
However, the clinical findings of record do not reflect 
impairment that warrants a higher rating prior to February 2, 
2007.  Specifically, although the June 2005 QTC examiner 
acknowledged that the veteran's range of motion was 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination after repetitive use or during 
flare-up, he stated that the additional degree in limitation 
could not be determined without resorting to mere 
speculation.  No specific evidence of any additional 
limitation of motion or functional impairment was indicated.  
As such, evidence indicating a finding of additional 
functional loss beyond that which is objectively shown in the 
June 2005 QTC examination has not been presented.  After a 
thorough review of the veteran's claims file, the Board 
concludes that the 10 percent rating currently assigned 
adequately compensates the veteran for his thoracolumbar 
strain for the time period prior to February 2, 2007.  See 
Deluca, supra.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted for that time period.  See also 
38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for thoracolumbar strain is not warranted for the 
time period prior to February 2, 2007.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied to that extent.

Initial evaluation beginning on February 2, 2007

After a review of the medical evidence, the Board finds that 
the veteran's thoracolumbar strain does warrant a higher 
initial evaluation of 20 percent for the time period 
beginning on February 2, 2007.

The probative medical evidence, consisting of a February 2, 
2007 VA examination report, demonstrates that the veteran's 
disability is manifested by the following range of motion for 
the thoracolumbar spine: 55 degrees of flexion, 15 degrees of 
extension, 20 degrees of right and left lateral flexion, and 
20 degrees of right and left lateral rotation; this results 
in a combined range of motion of 150 degrees for the 
thoracolumbar spine.  As set forth above, to warrant a 20 
percent rating under Diagnostic Code 5237, forward flexion of 
the thoracolumbar spine must be greater than 30 degrees but 
not greater than 60 degrees.  Here, the veteran's forward 
flexion of his thoracolumbar spine is shown to be 55 degrees, 
thereby falling within the requisite range of motion for a 20 
percent disability rating.

With regard to Note (1) above, the February 2007 VA examiner 
determined that there were no neurological deficiencies 
associated with the veteran's thoracolumbar strain.  Based on 
this evidence, the Board finds that the veteran has no 
neurological abnormalities beginning on February 2, 2007 that 
should be rated separately under Note (1) of Diagnostic Code 
5237.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45, and 4.59), in order to 
determine whether an increased evaluation may be warranted 
for the veteran's thoracolumbar strain (beginning on February 
2, 2007) based on functional loss due to pain, weakness, and 
flare-ups.  While recognizing that the veteran has complaints 
of pain, the clinical findings of record do not reflect 
impairment that warrants a rating higher than the 20 percent 
now being awarded.  Specifically, the February 2007 VA 
examination revealed that the veteran had no history of 
flare-up, and repetitive motion did not produce any 
additional loss of motion.  In addition, there was no 
evidence of incoordination, weakness, and fatigability, and 
functional loss due to subjective complaint of pain was 
absent.  As such, evidence indicating a finding of additional 
functional loss beyond that which is objectively shown in the 
February 2007 VA examination has not been presented.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted for the time period beginning on February 2, 
2007.  See also 38 C.F.R. § 4.7.

Taking this evidence into consideration, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria for a higher 20 percent rating, but no more, for the 
time period beginning on February 2, 2007.

The symptomatology to warrant a 40 percent evaluation under 
the criteria of Diagnostic Code 5237 is not shown in the 
veteran's case.  In this regard, the Board notes that the 
February 2007 VA examiner made no mention of ankylosis 
(either favorable or unfavorable) in his examination report 
with regard to the thoracolumbar spine, nor was forward 
flexion less than 30 degrees for the thoracolumbar spine.

Based upon these findings, and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 40 percent evaluation for 
the time period beginning on February 2, 2007.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent rating is warranted for 
thoracolumbar strain for the time period beginning on 
February 2, 2007.  The benefit sought on appeal is granted to 
that extent.





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for thoracolumbar strain for the period from August 
13, 2005 to February 2, 2007 is denied.

Entitlement to an initial disability rating of 20 percent for 
thoracolumbar strain for the period beginning on February 2, 
2007 is granted.


REMAND

Entitlement to a higher initial disability rating for PTSD.

In a May 2007 statement, the veteran's representative claimed 
that the veteran has been treated by multiple practitioners 
at the VA Medical Center (VAMC) in Ann Arbor, Michigan for 
his PTSD, and that these treatment records document worsening 
PTSD symptoms that merit a higher disability rating of 50 
percent.  During the veteran's Travel Board hearing in 
October 2007, the veteran testified that he was seeking 
weekly counseling for PTSD at the Ann Arbor VAMC, and his 
representative requested that such treatment records be 
obtained.  See Travel Board Hearing Transcript at page 10.

Entitlement to a higher initial disability rating for carpal 
tunnel syndrome, right wrist.

The last examination of record of the veteran's wrists 
occurred in June 2005, when he was afforded a QTC 
examination.  At that time, the veteran described constant 
numbness and tingling in all of the fingers of his hands, and 
stated that his wrists hurt.  He reported that he would drop 
things at times.  Twice each month, he said that he 
experienced episodes when he could not feel things in his 
hands or his right arm.  The examiner noted that the 
veteran's right hand was his dominant hand and that he used 
it for writing.  Range of motion for both wrist joints was 
normal.

During the veteran's Travel Board hearing in October 2007, 
the veteran testified that he did not have the strength to 
hold onto things, and that he experienced a burning, sharp, 
shooting pain in the center of his right wrist up into his 
fingertips and thumb.  See Travel Board Hearing Transcript at 
page 8.  He also stated that he now compensates by using his 
left hand more because he cannot do a lot of things with his 
right hand, including writing, without experiencing hand 
cramps.  See id.

Through his Travel Board hearing testimony, the veteran has 
asserted that the symptoms of carpal tunnel syndrome in his 
right wrist have worsened since his last medical examination 
in June 2005.  The Board has determined that a new medical 
examination is warranted for the veteran's carpal tunnel 
syndrome in his right wrist.  Because the veteran was last 
examined in June 2005, a contemporaneous and thorough VA 
examination would certainly assist the Board in clarifying 
the current severity of the veteran's disability.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Entitlement to service connection for bilateral pes planus.

During the veteran's Travel Board hearing in October 2007, 
the veteran testified that he started seeing a foot 
specialist at the Ann Arbor VAMC shortly after discharge from 
service.  See Travel Board Hearing Transcript at page 6.  The 
veteran claimed this specialist diagnosed him with flat feet 
and gave him treatment in the form of inserts, arch supports, 
and physical therapy.  See id.  The veteran's representative 
declared that he would be submitting these treatment records 
from the Ann Arbor VAMC into evidence at the time of the 
Travel Board hearing.  See id. at pages 7 and 22.  However, 
these treatment records are absent from the veteran's claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request all treatment 
records pertaining to the veteran from 
the VA Medical Center in Ann Arbor 
(including any treatment pertaining to 
PTSD and bilateral pes planus) not 
previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected carpal tunnel syndrome 
in his right wrist.  His claims folder 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  All indicated tests, 
studies, and X-rays should be performed.  
The report should set forth all objective 
findings regarding the right wrist, 
including complete range of motion 
measurements.  The examiner must indicate 
whether there is any complete or 
incomplete paralysis in the right wrist.  
If there is complete or incomplete 
paralysis, then the examiner should 
characterize its degree.  In this regard, 
the terms "severe," "moderate," and 
"mild" are the preferred adjectives.  The 
examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right wrist.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A complete rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims in 
light of the additional evidence 
obtained.  If the claims are not granted 
to the veteran's satisfaction, then send 
him and his representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


